Exhibit 10.10




AMAG PHARMACEUTICALS, INC.
INCENTIVE STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES


Name of Optionee:
 
 
No. of Option Shares:
 
 
Option Exercise Price per Share:
$
 
 
[FMV on Grant Date]
 
Grant Date:
 
 
Expiration Date:
 
 
 
[up to 10 years]
 

Pursuant to the AMAG Pharmaceuticals, Inc. 2019 Equity Incentive Plan (the
“Plan”), AMAG Pharmaceuticals, Inc. (the “Company”) hereby grants to the
Optionee named above an option (the “Stock Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $0.01 per share (the “Stock”), of the Company specified
above at the Option Exercise Price per Share specified above subject to the
terms and conditions set forth herein and in the Plan.
1.Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Administrator (as defined in Section 2 of the
Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as the Optionee remains in a Business Relationship
(as defined in Section 3 below) on such dates:
Incremental Number of 
Option Shares Exercisable*
Exercisability Date
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________
_____________ (___%)
____________

* Max. of $100,000 per yr.
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
2.    Manner of Exercise.
(a)    The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written or electronic notice to the Company to the attention
of the Company’s Treasurer or his or her designee of his or her election to
purchase some or all of the Option


Page 1 of 1



--------------------------------------------------------------------------------




Shares purchasable at the time of such notice. This notice shall specify the
number of Option Shares to be purchased.
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Company; (ii) subject to the Company’s approval,
through the delivery (or attestation to the ownership) of shares of Stock that
have been purchased by the Optionee on the open market or that are beneficially
owned by the Optionee and are not then subject to any restrictions under any
Company plan and that otherwise satisfy any holding periods as may be required
by the Administrator; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure; or (iv) a combination of (i), (ii) and (iii) above.
Payment instruments will be received subject to collection.
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the Shares attested to.
(b)    The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Company with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof and of the Plan. The determination of the Company as to
such compliance shall be final and binding on the Optionee. The Optionee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Option unless and until
this Stock Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Optionee,
and the Optionee’s name shall have been entered as the stockholder of record on
the books of the Company. Thereupon, the Optionee shall have full voting,
dividend and other ownership rights with respect to such shares of Stock.
(c)    Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
(d)    Without derogating from the foregoing, “statutory option stock” (as
defined below) may be tendered in payment of the exercise price of this Stock
Option even if the


Page 2 of 2



--------------------------------------------------------------------------------




stock to be so tendered has not, at the time of tender, been held by the
Optionee for the applicable minimum statutory holding period required to receive
the tax benefits afforded under Section 421(a) of the Code with respect to such
stock. The Optionee acknowledges that the tender of such “statutory option
stock” may have adverse tax consequences to the Optionee. As used above, the
term “statutory option stock” means stock acquired through the exercise of an
incentive stock option or an option granted under an employee stock purchase
plan. The tender of statutory option stock in payment of the exercise price of
this Option shall be accompanied by written representation (in form satisfactory
to the Company) stating whether such stock has been held by the Optionee for the
applicable minimum statutory holding period.
3.    Termination of Business Relationship.
(a)    If the Optionee’s Business Relationship (as defined below) is terminated,
the period within which to exercise the Stock Option may be subject to earlier
termination as follows:
(i)    If the Optionee’s Business Relationship is terminated by reason of the
Optionee’s death or disability (as determined by the Company) or, if the
Optionee dies or becomes disabled within the three-month period following the
date the Optionee’s Business Relationship terminates for any other reason, any
portion of this Stock Option outstanding on the date of termination, may be
exercised, to the extent exercisable on such date, for a period of twelve months
from the date of death or disability or until the Expiration Date, if earlier.
Any portion of this Stock Option that is not exercisable on the date the
Optionee’s Business Relationship is terminated shall terminate immediately and
be of no further force or effect.
(ii)    If the Optionee’s Business Relationship is terminated for any reason
other than death or disability, any portion of this Stock Option outstanding on
such date may be exercised, to the extent exercisable on the date of
termination, for a period of three months from the date of termination or until
the Expiration Date, if earlier. Any portion of this Stock Option that is not
exercisable on the date the Optionee’s Business Relationship is terminated shall
terminate immediately and be of no further force or effect.
(iii)    Notwithstanding the foregoing, if the Optionee, prior to the
termination date of this Stock Option, (i) violates any provision of any
employment agreement or any confidentiality or other agreement between the
Optionee and the Company, (ii) commits any felony or any crime involving moral
turpitude under the laws of the United States or any state thereof, (iii)
attempts to commit, or participate in, a fraud or act of dishonesty against the
Company, or (iv) commits gross misconduct, the right to exercise this Stock
Option shall terminate immediately upon written notice to the Optionee from the
Company describing such violation or act.
The Company’s determination of the reason for termination of the Optionee’s
Business Relationship shall be conclusive and binding on the Optionee and his or
her representatives or legatees. Notwithstanding the foregoing, under certain
circumstances set forth in the Employment Agreement dated as of [ ] by and
between the Company and the Optionee (the


Page 3 of 3



--------------------------------------------------------------------------------




“Employment Agreement”), and subject to compliance by the Optionee with the
requirements of the Employment Agreement related to such circumstances, the
vesting of the unvested portion of this Stock Option may be accelerated as
provided in and subject to the terms of the Employment Agreement.
For purposes hereof, “Business Relationship” means service to the Company or any
of its Subsidiaries, or its or their successors, in the capacity of an employee,
officer, director, consultant or advisor. For purposes hereof, a Business
Relationship shall not be considered as having terminated during any military
leave, sick leave, or other leave of absence if approved in writing by the
Company and if such written approval, or applicable law, contractually obligates
the Company to continue the Business Relationship of the Optionee after the
approved period of absence (an “Approved Leave of Absence”). For purposes
hereof, a Business Relationship shall include a consulting arrangement between
the Optionee and the Company that immediately follows termination of employment,
but only if so stated in a written consulting agreement executed by the Company.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
5.    Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee. Notwithstanding the foregoing, this Stock Option may be transferred
pursuant to a domestic relations order; provided, however, that an “incentive
stock option” under Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”) may be deemed to be a nonqualified stock option as a result of such
transfer.
6.    Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Code, but the Company does not
represent or warrant that this Stock Option qualifies as such. The Optionee
should consult with his or her own tax advisors regarding the tax effects of
this Stock Option and the requirements necessary to obtain favorable income tax
treatment under Section 422 of the Code, including, but not limited to, holding
period requirements. To the extent any portion of this Stock Option does not so
qualify as an “incentive stock option,” such portion shall be deemed to be a
non-qualified stock option. If the Optionee intends to dispose or does dispose
(whether by sale, gift, transfer or otherwise) of any Option Shares within the
one-year period beginning on the date after the transfer of such shares to him
or her, or within the two-year period beginning on the day after the grant of
this Stock Option, he or she will so notify the Company within 30 days after
such disposition.
7.    Tax Withholding. The Optionee shall, not later than the date as of which
the exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Company
for payment of any Federal,


Page 4 of 4



--------------------------------------------------------------------------------




state, and local taxes required by law to be withheld on account of such taxable
event. The Company shall have the authority to cause the required tax
withholding obligation to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued to the Optionee a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the withholding amount due;
provided, however, that the amount withheld does not exceed the maximum tax
rate, or such lesser amount as determined by the Administrator.
8.    No Obligation to Continue Business Relationship. Neither the Company nor
any Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Optionee’s Business Relationship, and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Business Relationship of the Optionee at any time.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Optionee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Optionee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Optionee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business to the attention of the Company’s Treasurer and
shall be mailed or delivered to the Optionee at the address on file with the
Company or, in either case, at such other address as one party may subsequently
furnish to the other party in writing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


Page 5 of 5



--------------------------------------------------------------------------------






SIGNATURE PAGE TO AMAG PHARMACEUTICALS, INC.
INCENTIVE STOCK OPTION AGREEMENT
 
 
 
AMAG PHARMACEUTICALS, INC.
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
William K. Heiden
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
 
 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned, and the undersigned acknowledges receipt of
a copy of this entire Agreement, a copy of the Plan, and a copy of the Plan’s
related prospectus. Electronic acceptance of this Agreement pursuant to the
Company’s instructions to the Optionee (including through an online acceptance
process) is acceptable.
 
Dated:
 
 
 
 
 
 
 
 
Optionee's Signature
 
 
 
 
 
 
 
 
 
 
 
Optionee's name and address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Page 6 of 6

